Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1, 3-6, and 8-9, applicant argues the claims should not be rejected under 35 USC § 101 because the claims do recite more than an abstract idea in which image data is generated. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1, 3-6, and 8-9 is withdrawn.

Allowable Subject Matter
Claim(s) 1, 3-6, and 8-9 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the 1) With regards to the limitations of determining a skewness indicating a degree of symmetry on a luminance value axis of a luminance value histogram of the skin image, US 2015/0248221 see [0110], the prior art teaches the shape of the brightness histogram determined by the skewness “s”. It teaches the larger or less the skewness reflects upon the glossiness or matte value of the image. 2) With regards to the determination of the portion in which the normalized luminance value is less than a threshold is the discolored region among the plurality of portions forming the skin image, CN 1675919 B see [0258], the prior art teaches the calculation of the luminance’s signal and determination dark region being a part of the threshold read RGB interpolation part. 3) With .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661